United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3049
                                    ___________

Manoucher Rostamkhani,              *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Option One Mortgage Corporation,    *
                                    * [UNPUBLISHED]
           Appellee.                *
                               ___________

                              Submitted: May 17, 2012
                                 Filed: May 22, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Manoucher Rostamkhani appeals the district court’s1 adverse grant of summary
judgment on his wrongful-eviction claim against the mortgage company involved in
the foreclosure sale of his Minnesota real estate. We decline, however, to address
Rostamkhani’s only arguments on appeal--that the settlement agreement he entered
into with the company was invalid, and that he did not voluntarily leave the property--
because he did not raise those arguments below. See Wiser v. Wayne Farms, 411
F.3d 923, 926 (8th Cir. 2005) (in general, this court will not consider arguments

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
raised for first time on appeal); see also Stein v. Chase Home Fin., LLC, 662 F.3d
976, 981 (8th Cir. 2011) (declining to address argument plaintiff developed for first
time on appeal, because defendant did not have chance to develop factual record on
issue in district court, and record on appeal did not contain findings necessary to
evaluate validity of plaintiff’s arguments). Accordingly, the judgment is affirmed.
See 8th Cir. R. 47B.
                         ______________________________




                                         -2-